Title: From John Adams to Thomas Barclay, 3 April 1787
From: Adams, John
To: Barclay, Thomas


          
            Dear sir—
            Grosvr. sqr.
              April 3d. 1787.
          
          I have recieved in due time with great Pleasure all your Letters & Dispatches: But the Reason why I have not answ’d. them regularly, was the uncertainty where you was to be found indeed I have been buisy in other things, & nothing from you seemed to require any other answers, than acceptance & payment of your Draughts, which has been punctually done,
          Give me leave my dear sir to congratulate you most sincerely upon your fortunate Journey’s & Voyages & your happy success in the negotiations with the Emperor of Moroco—
          I wish very heartily we could ask you to go to Algiers & Tunis & Tripoli; but without further orders from Congress & further Provisions of Money, all attempts must cease—
          
          Inclosed is a list of your Draughts, from my Books and another from my Bankers— I hope by this opportunity to send you all my accounts, & pray you to adjust them— I am afraid I have spent more than the generosity of my Country have allowed me, instead of laying up for my Children— I hope soon to hear of your arrival in Paris or London, which would be still more agreable— with great esteem & regard— / I am &c
          
            J.A.
          
        